DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 17/394822 filed on October 04, 2022.
	


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant
3.	The Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution.



Response to Arguments
4.	Applicant’s arguments have been considered but are not persuasive.

	On Pg. 8 of remarks in regards to 35 U.S.C. 101, relating to claim Applicant states “As in the parent patent, Applicant respectfully submits that the claims are directed to patent-eligible subject matter. The claims are directed to a problem that arises in technology, namely automatically constructing a database query, and provide a technology-based solution that has no manual or mental step analog as suggested in the Office Action. Specifically, the claims provide a graphical user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query. The user interface, logical objects, properties of logical objects, joining logical objects and properties of logical objects, graphical computer workspace, and graphical query exist only in the realm of computer technology. The claims do not merely automate an otherwise manual activity but instead provide a new user interface that can only be provided by computer. Furthermore, the remaining claim limitations (i.e., receiving a listing of objects, associating each logical object with one or more database tables, arranging and joining the logical objects in a hierarchical manner, and forming an agnostic database query that can be translated into different query syntaxes for different database management systems such that it can be used by different database management systems that use different database management system query syntaxes) exist only in the realm of computer technology. Here, the Office Action suggests that the "associating" limitation can be performed by the human mind, but the Office Action takes this limitation out of context (e.g., the logical object and related information comes from a graphical query that is not processed manually or using mental steps) and treats this limitation individually rather than in context (i.e., it would make no sense for the "associating step" to be a manual step that is both preceded and followed by computer- implemented steps.

	Examiner replies that the claimed limitations contain an abstract idea. The concept of associating is sampling making a mental link between two items/ideas, such as a first object is similar to a second object, a first object is different from a second object, etc.  Therefore the association does not involve limitations that would only exist in the realm of computer technology.

	On Pg. 10-11 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “The claims are rejected under 35 U.S.C. 103. The primary references (Teichmann, Zeringue, Bennett) were cited in the parent application. Applicant respectfully submits that the rejection is off-base. Teichmann does not relate in any way to graphical queries. The Office Action suggests a combination of Zeringue for generating a graphical query and Teichmann for receiving a listing of selected objects, selected properties, and a representation of joining logic from the graphical query, but this is a leap too far because, as mentioned in the Office Action, Teichmann receives an SQL query from the user that already has these elements. The primary premise of the graphical query is that the user doesn't have to provide the SQL query and related elements but instead the system automatically generates these elements from the user's interactions through the graphical user interface. Thus, Teichmann would not inherently work with a graphical query. But more importantly, Teichmann does not mention agnostic database queries; instead, as mentioned in the Office Action, Teichmann merely discloses generating a query based upon a model that includes metadata, which is not what is being claimed. It seems clear that the three cited references are being combined not based on what they teach but instead using improper hindsight using the claims as a roadmap. Thus, for at least these reasons, Applicant respectfully submits that the claims are allowable over the cited references”

Examiner replies that the Teichmann does teach this limitation. The claim limitation does not explicitly explain the agnostic feature.  The query is agnostic as it relates to the database syntax, this concept is absent. This concept would overcome the cited prior art. Par. 0020 Teichmann reference discloses creating general queries. The general queries are seen as accessing more queries to access a database. The general query is seen as the agnostic query. The generalize query is created to access other queries that can access database, the predetermined formation of the query is not predetermined or known.



Claim Rejections - 35 U.S.C. §101

5.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-41 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
With respect to independent claims 21, 28 and 35, specifically claim 21, 28 and 35 recites "associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query”, “receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query”, “and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems”. 
For example, “providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query” is seen as generic computing of user linking objects within a display to form a query to be searched and return results.
For example, “receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query” is seen as generic computing of user linking objects within a display to form a query to be searched and return results.
For example, “and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems” is seen as generic computing of organizing the data in a hierarchy such as directory of files.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 21, 28 and 35 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 21, 28 and 35 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 22, 29 and 36, specifically claim 22, 29 and 36 there are not additional abstract ideas. The current abstract idea based upon the independent claim could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the agnostic database query is agnostic of the query syntax of any of the different database management systems”. 
For example, wherein the agnostic database query is agnostic of the query syntax of any of the different database management systems” is seen as generic query creation.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 22, 29 and 36 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 22, 29 and 36 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 23, 30 and 37, specifically claim 23, 30 and 37 there are not additional abstract ideas. The current abstract idea based upon the independent claim could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the agnostic database query is a tree structure”. 
For example, “wherein the agnostic database query is a tree structure” is seen as generic data structure.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 23, 30 and 37 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 23, 30 and 37 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 24, 31 and 38, specifically claim 24, 31 and 38 there are not additional abstract ideas. The current abstract idea based upon the independent claim could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the data dictionary includes a plurality of levels including a physical level and a logical level, wherein the physical level associates database structures with a data dictionary structure and the logical level associates the data dictionary structure with logical objects that can be graphically selected by a user”. 
For example, “wherein the data dictionary includes a plurality of levels including a physical level and a logical level, wherein the physical level associates database structures with a data dictionary structure and the logical level associates the data dictionary structure with logical objects that can be graphically selected by a user” is seen as user creating associations between objects of different levels.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 24, 31 and 38 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 24, 31 and 38 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 25, 32 and 39, specifically claim 25, 32 and 39 there are not additional abstract ideas. The current abstract idea based upon the independent claim could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “saving the agnostic database query to a memory for later recall and translation into the query syntax of a selected database management system”. 
For example, “saving the agnostic database query to a memory for later recall and translation into the query syntax of a selected database management system” is seen as user storing a query result.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 24, 31 and 38 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 25, 31 and 38 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 26, 33 and 40, specifically claim 26, 33 and 40 there are not additional abstract ideas. The current abstract idea based upon the independent claim could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the computer processes further comprise: translating the agnostic database query into the query syntax of a selected database management system”. 
For example, “wherein the computer processes further comprise: translating the agnostic database query into the query syntax of a selected database management system” is seen as generic translating of a query into a query to be computed by the system.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 26, 33 and 40 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 26, 33 and 40 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 27, 34 and 41, specifically claim 27, 34 and 41 there are not additional abstract ideas. The current abstract idea based upon the independent claim could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the query syntax uses structured query language”. 
For example, “wherein the query syntax uses structured query language” is seen as generic translating of a query into a query to be computed by the system.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 27, 34 and 41 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 27, 34 and 41 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 21, 23, 24, 25, 27, 28, 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al. U.S. Patent Application Publication No. 2013/0086097 (herein as ‘Teichmann’) and further in view of Zeringue et al. U.S. Patent No. 8,726,177 (herein as ‘Zeringue’) and Bennett et al. U.S. Patent No. 5,615,367 (herein as 'Bennett').

As to claim 21 Teichmann teaches a computer-implemented method for automatically constructing a database query that can be used for querying different database management systems, each database management system having a different query syntax  (Par. 0015 Teichmann discloses a database management system with queries);
Teichmann does not teach but Zeringue teaches the method comprising: 
providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query (Fig. 1 and Col. 2 Lines 39-45 Zeringue discloses dragging and dropping icons onto a graphical display.  The Icons represent data and database operations.  The data is seen as tables.  The tables are seen as logical objects. Zeringue discloses the dragging the join icon to combing data from two tables.  Col. 2 Lines 59-63 Zeringue discloses selecting icons and defining properties that are associated with the icon);
Teichmann and Zeringue are analogous art because they are in the same field of endeavor, object associations. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the SQL object search of Teichmann to include the hierarchical view of Zeringue, to allow view the details of SQL statement. The suggestion/motivation to combine is that it would be obvious to try in order to provide a convenient way to view all the details of an SQL statement located within a graphical user interface (Col. 7 Lines 10-15 and Col. 7 Lines 30-40 Zeringue).
Teichmann teaches receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query (Par. 0031 Teichmann discloses an SQL query received from the user. An SQL query contains objects, expressions and predicates.  The predicate is seen as the logic between logical objects); 
associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables (Par. 0032 Teichmann discloses the access model uses metadata to define data structure such as business objects, nodes and associations to nodes. Par. 0035 and 0037 Teichmann discloses the data dictionary provides table definitions for the database and node names in which the database table data is stored); 
and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems (Par. 0021 Teichmann discloses the nodes are structured within a hierarchy. Par. 0022 Teichmann discloses the root nodes and other nodes have associations to other child nodes. Par. 0037 Teichmann discloses the data dictionary stores metadata of the objects, nodes and associations that map to tables and joins. Par. 0032 Teichmann discloses generating a query based upon the model that includes metadata).

As to claim 23 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 21.
In addition Teichmann teaches wherein the agnostic database query is a tree structure (Par. 0021 Teichmann discloses the hierarchy contains root, and child nodes).

As to claim 24 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 21.
In addition Teichmann teaches wherein the data dictionary includes a plurality of levels including a physical level and a logical level, wherein the physical level associates database structures with a data dictionary structure (Par. 0021 Teichmann discloses the nodes are structured within a hierarchy. Par. 0022 Teichmann discloses the root nodes and other nodes have associations to other child nodes. Par. 0037 Teichmann discloses the data dictionary stores metadata of the objects, nodes and associations that map to tables and join);
and the logical level associates the data dictionary structure with logical objects that can be graphically selected by a user (Col. 8 Lines 10-15 Zeringue discloses a model having metadata and rules to determine the best type of join operation to use based on the data being joined.  A user graphically selecting a node. Fig. 1 and Col. 2 Lines 39-45 Zeringue discloses dragging and dropping icons onto a graphical display.  The Icons represent data and database operations.  The data is seen as tables.  The tables are seen as logical objects. Zeringue discloses the dragging the join icon to combing data from two tables).

As to claim 25 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 21.
In addition Teichmann teaches further comprising: saving the agnostic database query to a memory for later recall and translation into the query syntax of a selected database management system (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).

As to claim 27 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 26.
In addition Teichmann teaches wherein the query syntax uses structured query language (Par. 0031 Teichmann discloses the query as a SQL).

As to claim 28 Teichmann teaches a system for automatically constructing a database query that can be used for querying different database management systems, each database management system having a different query syntax, (Par. 0015 Teichmann discloses a database management system with queries); the system comprising: 
at least one processor coupled to at least one memory containing instructions which, when executed by the at least one processor, causes the system to perform computer processes comprising: 
providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query (Fig. 1 and Col. 2 Lines 39-45 Zeringue discloses dragging and dropping icons onto a graphical display.  The Icons represent data and database operations.  The data is seen as tables.  The tables are seen as logical objects. Zeringue discloses the dragging the join icon to combing data from two tables.  Col. 2 Lines 59-63 Zeringue discloses selecting icons and defining properties that are associated with the icon);
Teichmann and Zeringue are analogous art because they are in the same field of endeavor, object associations. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the SQL object search of Teichmann to include the hierarchical view of Zeringue, to allow view the details of SQL statement. The suggestion/motivation to combine is that it would be obvious to try in order to provide a convenient way to view all the details of an SQL statement located within a graphical user interface (Col. 7 Lines 10-15 and Col. 7 Lines 30-40 Zeringue).
Teichmann teaches receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query (Par. 0031 Teichmann discloses an SQL query received from the user. An SQL query contains objects, expressions and predicates.  The predicate is seen as the logic between logical objects);  
associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables (Par. 0032 Teichmann discloses the access model uses metadata to define data structure such as business objects, nodes and associations to nodes. Par. 0035 and 0037 Teichmann discloses the data dictionary provides table definitions for the database and node names in which the database table data is stored);
and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems (Par. 0021 Teichmann discloses the nodes are structured within a hierarchy. Par. 0022 Teichmann discloses the root nodes and other nodes have associations to other child nodes. Par. 0037 Teichmann discloses the data dictionary stores metadata of the objects, nodes and associations that map to tables and joins).


As to claim 30 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 28.
In addition Teichmann teaches wherein the agnostic database query is a tree structure  (Par. 0021 Teichmann discloses the hierarchy contains root, and child nodes).


As to claim 35 Teichmann teaches a computer program product comprising a tangible, non-transitory computer readable medium having embodied therein computer program instructions which, when executed by one or more processors of a system, causes the system to perform computer processes comprising:
Teichmann does not teach but Zeringue teaches providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query (Fig. 1 and Col. 2 Lines 39-45 Zeringue discloses dragging and dropping icons onto a graphical display.  The Icons represent data and database operations.  The data is seen as tables.  The tables are seen as logical objects. Zeringue discloses the dragging the join icon to combing data from two tables.  Col. 2 Lines 59-63 Zeringue discloses selecting icons and defining properties that are associated with the icon);
Teichmann and Zeringue are analogous art because they are in the same field of endeavor, object associations. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the SQL object search of Teichmann to include the hierarchical view of Zeringue, to allow view the details of SQL statement. The suggestion/motivation to combine is that it would be obvious to try in order to provide a convenient way to view all the details of an SQL statement located within a graphical user interface (Col. 7 Lines 10-15 and Col. 7 Lines 30-40 Zeringue).
Teichmann teaches receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query (Par. 0031 Teichmann discloses an SQL query received from the user. An SQL query contains objects, expressions and predicates.  The predicate is seen as the logic between logical objects);
associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables (Par. 0032 Teichmann discloses the access model uses metadata to define data structure such as business objects, nodes and associations to nodes. Par. 0035 and 0037 Teichmann discloses the data dictionary provides table definitions for the database and node names in which the database table data is stored);
and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems (Par. 0021 Teichmann discloses the nodes are structured within a hierarchy. Par. 0022 Teichmann discloses the root nodes and other nodes have associations to other child nodes. Par. 0037 Teichmann discloses the data dictionary stores metadata of the objects, nodes and associations that map to tables and joins. Par. 0032 Teichmann discloses generating a query based upon the model that includes metadata).



9.	Claims 22, 29, 31, 32, 34, 36, 37, 38, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al. U.S. Patent Application Publication No. 2013/0086097 (herein as ‘Teichmann’) and further in view of Zeringue et al. U.S. Patent No. 8,726,177 (herein as ‘Zeringue’) and Bennett et al. U.S. Patent No. 5,615,367 (herein as 'Bennett').


As to claim 22 Teichmann in combination with Zeringue teaches each and every limitation of claim 21.
Teichmann in combination with Zeringue does not teach but Bennett teaches wherein the agnostic database query is agnostic of the query syntax of any of the different database management systems (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).
Teichmann and Zeringue are analogous art because they are in the same field of endeavor, object associations. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the SQL object search of Teichmann to include the data modeling of Zeringue, to allow view the details of SQL statement. The suggestion/motivation to combine is that it would be obvious to try in order to automate the task of data modeling in a relational database system (Col. 3 Lines 45-49 Bennett).

As to claim 29 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 28.
In addition Bennett teaches wherein the agnostic database query is agnostic of the query syntax of any of the different database management systems (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).


As to claim 31 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 28.
In addition Teichmann teaches wherein the data dictionary includes a plurality of levels including a physical level and a logical level, wherein the physical level associates database structures with a data dictionary structure (Par. 0021 Teichmann discloses the nodes are structured within a hierarchy. Par. 0022 Teichmann discloses the root nodes and other nodes have associations to other child nodes. Par. 0037 Teichmann discloses the data dictionary stores metadata of the objects, nodes and associations that map to tables and join);
and the logical level associates the data dictionary structure with logical objects that can be graphically selected by a user (Col. 8 Lines 10-15 Zeringue discloses a model having metadata and rules to determine the best type of join operation to use based on the data being joined.  A user graphically selecting a node. Fig. 1 and Col. 2 Lines 39-45 Zeringue discloses dragging and dropping icons onto a graphical display.  The Icons represent data and database operations.  The data is seen as tables.  The tables are seen as logical objects. Zeringue discloses the dragging the join icon to combing data from two tables).

As to claim 32 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 28.
In addition Teichmann teaches wherein the computer processes further comprise: saving the agnostic database query to a memory for later recall and translation into the query syntax of a selected database management system (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).


As to claim 34 Teichmann in combination with Zeringue and Bennett teaches each limitation of claim 33.
In addition Teichmann teaches wherein the query syntax uses structured query language  (Par. 0031 Teichmann discloses the query as a SQL).


As to claim 36 Teichmann in combination with Zeringue and Bennett teaches each limitation of claim 35.
In addition Teichmann teaches wherein the agnostic database query is agnostic of the query syntax of any of the different database management systems (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).

As to claim 37 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 35.
In addition Teichmann teaches wherein the agnostic database query is a tree structure (Par. 0021 Teichmann discloses the hierarchy contains root, and child nodes).


As to claim 38 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 35.
In addition Teichmann teaches wherein the data dictionary includes a plurality of levels including a physical level and a logical level, wherein the physical level associates database structures with a data dictionary structure (Par. 0021 Teichmann discloses the nodes are structured within a hierarchy. Par. 0022 Teichmann discloses the root nodes and other nodes have associations to other child nodes. Par. 0037 Teichmann discloses the data dictionary stores metadata of the objects, nodes and associations that map to tables and join);
and the logical level associates the data dictionary structure with logical objects that can be graphically selected by a user (Col. 8 Lines 10-15 Zeringue discloses a model having metadata and rules to determine the best type of join operation to use based on the data being joined.  A user graphically selecting a node. Fig. 1 and Col. 2 Lines 39-45 Zeringue discloses dragging and dropping icons onto a graphical display.  The Icons represent data and database operations.  The data is seen as tables.  The tables are seen as logical objects. Zeringue discloses the dragging the join icon to combing data from two tables).

As to claim 39 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 35.
In addition Teichmann teaches wherein the computer processes further comprise: saving the agnostic database query to a memory for later recall and translation into the query syntax of a selected database management system (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).


As to claim 41 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 40.
In addition Teichmann teaches wherein the query syntax uses structured query language (Par. 0031 Teichmann discloses the query as a SQL).



10.	Claims 26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al. U.S. Patent Application Publication No. 2013/0086097 (herein as ‘Teichmann’) in combination with Zeringue et al. U.S. Patent No. 8,726,177 (herein as ‘Zeringue’) and Bennett et al. U.S. Patent No. 5,615,367 (herein as 'Bennett') and further in view of Olson et al. U.S. Patent Application Publication No. 2001/0016843 (herein as ‘Olson’).


As to claim 26 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 21.
Teichmann in combination with Zeringue and Bennett does not teach but Olson teaches further comprising: translating the agnostic database query into the query syntax of a selected database management system (Par. 0029 Olson discloses the query is translated into a particular form). 
Teichmann and Olson are analogous art because they are in the same field of endeavor, object associations. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the SQL object search of Teichmann to include the ordering of Olson, to allow view the details of SQL statement. The suggestion/motivation to combine is that it would be obvious to try in order to achieve application generations that access data quickly and efficiently by eliminating data access and incompatibility problems (Par. 0003 Olson).


As to claim 33 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 28.
In addition Bennett teaches wherein the computer processes further comprise: translating the agnostic database query into the query syntax of a selected database management system  (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).


As to claim 40 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 35.
	In addition Bennett teaches wherein the computer processes further comprise: translating the agnostic database query into the query syntax of a selected database management system  (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).



Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bourdoncle et al. U.S. Patent Application Publication No. 2012/0197864 (herein as ‘Bourdoncle’). Bourdoncle teaches a method and system provides a search interface that permits a user to interrogate a structured database, and includes retrieving database entries from one or more databases, flattening a plurality of database entries, indexing the plurality of flattened database entries to form a search engine index, and prompting the user to enter an input. The system continuously monitors the user input and each time an input is entered by the user, the system computes a set of non-null partial queries in response to the input entered by the user, associates a structured item to each non-null partial query, and allows the user to select one of the structured items. If the user selects one of the structured items, the system replaces the user input by the non-null partial query associated to the selected structured item. When the user validates the input, the system executes the input as a query. Finally, the system provides documents to the user corresponding to the executed query.


	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/   November 10, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                     /AMRESH SINGH/Primary Examiner, Art Unit 2159